Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2005/0229313 to Tomcany et al.
Claim 7, Tomcany discloses an apparatus comprising a litter 14 comprising an upper surface sized and shaped to support a person thereabove; straps 40 configured to restrain a person’s head when the person is supported on the litter, the straps comprising releasable connectors (60,80,86) at ends thereof; and a track defined by index structures (70,72) affixed to the upper surface of the litter, the track configured to receive the releasable connectors  of the straps to affix the straps to the litter on the upper surface, the track located proximate to a longitudinal end of the litter (fig. 2)[0065].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Pat. No. 4,124,908 to Burns et al.
Claim 1, Burns discloses an apparatus comprising: a mass of foam material 14 comprising a surface sized and shaped to support a person thereon; a flexible outer covering having a bottom portion 12 and outwardly extending side flaps (24,26) partially surrounding the mass of foam material as clearly illustrated by figure 2; and head blocks 20 comprising a foam material located proximate to one end of the mattress, the outwardly extending side flaps (24,26) of the outer covering partially covering the head blocks (fig. 2), the head blocks foldable relative to the mass of foam material to enable the head blocks to be positioned against lateral sides of a person’s head (col. 2-3 lines 65-68 & 1-27). Burns is silent to the flexible material being fabric. Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a fabric material yielding predictable results that provide an equivalent and alternative flexible material for the cover of Burns.

Claim 2, Burns discloses the apparatus wherein the foam material of the head blocks is discontinuous from the mass of foam material (fig. 6).
Claim 3, Burns discloses the apparatus wherein the cover comprises slots defined by access openings (30,32,34,36) located between portions of the mass of foam material and the head blocks, the portions of the mass of foam material shaped and positioned to underlie a person’s shoulders when the person is supported on the surface of the mass of foam material, the access openings extending laterally inward from a lateral periphery of the cover (fig. 5).
Claim 4, Burns discloses the apparatus wherein a seam defined by sewing and first and second web members (54,56) of the outer covering is interposed laterally between the mass of foam material and the foam material of the head blocks (col. 3-4 lines 62-68 & 1-11). 
Claim 5, Burns discloses the apparatus further comprising handles (76,78,80,82) located at lateral sides of the cover, the handles capable of enabling the mass of foam material to be lifted in the absence of a supporting litter underneath the mass of foam material.
Allowable Subject Matter
Claims 10 and 12-20 are allowed.
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 03/29/22 have been fully considered but they are not persuasive.  With regards to the Applicant’s remarks, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  As stated above, the Examiner interprets the apparatus of having a mass of foam material 14 comprising a surface sized and shaped to support a person thereon; a flexible outer covering having a bottom portion 12 and outwardly extending side flaps (24,26) partially surrounding the mass of foam material as clearly illustrated by figure 2; and head blocks 20 comprising a foam material located proximate to one end of the mattress, the outwardly extending side flaps (24,26) of the outer covering partially covering the head blocks as clearly illustrated in (fig. 2), the head blocks are capable of being foldable relative to the mass of foam material enabling the head blocks to be positioned against lateral sides of a person’s head (col. 2-3 lines 65-68 & 1-27).  Contrary to the Applicant’s arguments and alternative interpretation, the outwardly extending side flaps of the flexible outer covering of Burns meet the Applicant’s recitation of “at least partially surround portion 38 of the foam pad 14 and the lower portions of cushioned members 40 and 42” as illustrated in figure two.  Applicant’s alternative interpretation including the impervious cover 16 is not excluded by the broad structural claim language.  However, the impervious cover 16 also partially surrounds the mass of foam 14 as illustrated by figure 1.  
PRINCIPLES OF LAW "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are suchthat the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740. 
As previously stated, merely selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a fabric material yielding predictable results that provide an equivalent and alternative flexible material for the cover of Burns.  It is also unclear how if the cushion members 40 and 42 have a hinge and are foldable relative to one another, as argued by the Applicant, that the cushion members would not then be foldable relative to the foam pad 14.  Furthermore, the Examiner is not suggesting modifying the flexible outer covering and the sheet member into a common covering as argued by the Applicant in their own alternative interpretation.  Examiner reads the flexible outer covering, foam pad, and head blocks on the Applicant’s broad limitations since the function of supporting a patient is met and performed by an equivalent means.  It appears that the Applicant relies on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   

Similarly, the Examiner reads the access openings on the claimed slots.  Figures 1 and 5 clearly illustrate the access openings are located between portions of the mass of foam material and the head blocks and capable of being positioned to underlie a person's shoulders when the person is supported on the surface of the mass of foam material (fig. 5), the access openings clearly extend laterally inward from a lateral periphery of the outer covering (fig. 1) as broadly recited in claim 3. 
With regards to claim 4, Burns discloses the apparatus wherein a seam defined by sewing of the first and second web members (54,56,60) of the outer covering that is interposed laterally between the mass of foam material and the foam material of the head blocks (col. 3-4 lines 62-68 & 1-11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673